Ethridge, J.
(dissenting). I am unable to concur with the majority in the construction placed on section ■4738 of the Code with reference to the right of the'state revenue agent to sue in the chancery court. Under sec-lion 4190 of the Code of 1892, which did not contain the provision of the present statute, “and shall have a right of action and may sue at law or in equity in all such .cases,” the supreme court held that the revenue agent had a right to sue in the chancery court in a case presenting «equitable features, although there was nothing, more *225than the language in the former statute and the present statute, “he shall have power and it shall be his duty to proceed by suit in the proper court against all officers,” etc. With this construction placed upon the former statute giving the revenue agent the right to sue in equity in cases presenting equitable features, it is difficult to reason out why the legislature would put in the present clause “and shall have a right of action and may sue at law or in equity in all such cases,” etc., if the only purpose of adding this section was to create the right he already had. I think the legislature should be treated as an intelligent body of men who understand the use of language, and that effect should be given to the language used by the legislature, and we should attribute to the legislature a definite purpose when we •consider any change they have inserted in a statute which did not exist in a statute before. To one understanding the history of the revenue litigation in this state and the vast number of suits necessary to be brought to enforce the state’s right to collect its revenues it is difficult to see how we could escape the conclusion that it was the deliberate purpose of the legislature to give the revenue agent power to proceed in either court in all cases where the state could bring suit. In counties having large cities and large business interests and where tax dodgers frequently fail to pay proper tax or license, it was necessary to sue large numbers of people, and of course each person had to be sued separately. If all these suits had to be brought in the circuit court and each tried separately before a separate jury with all the expense and delay of a jury trial, it would be practically impossible to collect delinquent revenues and other obligations. In many places large numbers of suits were filed in the circuit court, and as "the circuit court is in most counties only held two terms per year, and these terms were limited to short periods of time, and as the court could not impanel juries and dry cases in vacation, it was necessary to devise some *226means to bring these causes to trial, or else let the delinquent escape his just obligations to the state. The revenue agent is nothing more nor less than the representative of the state. He is not collecting these revenues for his individual use, but is collecting for the state and counties, and is in reality the state itself in court,, because the state can only sue through some personal representative: In addition to this it often develops after a suit has been filed that some relief like discovery or an accounting develops that did not exist, or was not known when the bill was filed, and in such case the-action in law would be delayed until proceedings could be had in equity in aid of the law court. In addition to-all this in certain counties there are strong influences banded together for the purpose of thwarting, hindering, or defeating the state in its action, because where-large numbers of persons were sued separately they generally brought all the influence they could bear to prejudice the public mind against the suits of the state revenue agent, and in disputed questions of fact were often enabled by means of local influences and jury control to defeat the state of its rights altogether. There is no reason why the legislatuure should not confer jurisdiction on the chancery court, but there is strong reason why it should do so. In the chancery court the evidence may be taken in vacation, and the causes may, by consent, be tried in vacation, and by reason of the advantages of the chancery court the litigation could he brought to a speedy termination. I do not think the-court should thwart the efforts of the legislature in creating such agency and procedure as it may find necessary to take care of the state’s business. There have-been many statutory jurisdictions conferred on the chancery court not named in the Constitution, and the legislature has the power to pass such statutes as it desires giving concurrent jurisdiction to the court. When the Constitution uses the language, “all causes that «may be brought in the chancery court whereof the circuit court *227has exclusive jurisdiction, shall be transferred to the circuit court,” it means, of course, that where a cause has been brought in the chancery court where the chancery court has no jurisdiction conferred by the Constitution or by statute that it should be transferred to the circuit court, which, of course, would have jurisdiction where the chancery court did not have it, but this section does not prevent the legislature from conferring on the chancery court such jurisdiction concurrent with the circuit court as it may deem advisable or expedient, and does not mean that the chancery court shall transfer to the circuit court for trial a jurisdiction which, under the law, it may entertain and try. In case the law has vested jurisdiction in the chancery court it should proceed to try the cause, and not send it to the other court. The question involved here was discussed by this court in the case of Delta & Pine Land Co. v. Adams, 93 Miss. 341 and 359, and 48 So. 190, 194, where Whiteield, C. J., used the following language:
“It is also said by learned counsel for appellant that the language in section 4256 that these taxes, treated as debts, may be recovered by ‘action,’ because of the use of the word ‘action,’ excludes the right to proceed in the chancery court. The law has armed the revenue agent, and armed him properly, with the amplest and fullest authority to sue in either a court of law or equity under Code of 1906, sections 4738, 4742, and 4743. If it be said that the- only right to bring this action is to be found in this particular section 4256, the answer is that, whilst that is perfectly true, the construction which would make the word ‘action’ relate to the circuit court alone is palpably too narrow. What possible reason could be assigned for a purpose, on the part of the legislature, to restrict the revenue agent to a court of law for the recovery of taxes treated as a debt, in all cases, universally? Nothing is easier than to conceive of cases so complicated in their facts, and- presenting so many difficulties as to the collection of taxes, as that the machinery of the- court of chancery alone is elastic enough *228to deal effectively with the situation. ... It would have been exceedingly easy for the legislature to have said, if they had so meant, that the remedy should be pursued alone in the circuit court. The legislature has not said so, all reason is against such a view, and the word ‘action’ must be so construed as to work out what appears clearly to have been the purpose of the legislature ; and we hold, accordingly, that it empowers suit in either court.”
The third syllabus to this case is as follows:
‘‘3. Taxes — Back Taxes — Code 1906, section 4256— Debt — Remedy-—-Action.—Code 1906, section 4256, providing that every lawful tax levied by the state, a county, or municipality is a debt due by the person owning the property and may be recovered by action: (a) Creates an additional and more effective remedy by which the nature of the tax obligation is changed to that of a debt; and (b) applies as well to back taxes as to current ones, since the statutory method (Code 1906, section 4740) for collecting back taxes is not exclusive; and (c) the use of the word ‘action’ in the section does not confine the remedy to courts of law, since other statutes (Code 1906, sections 4738, 4742, 4743)«give the revenue agent authority to sue at law or in equity; but -(d) the section creates a new obligation to pay as well as a new remedy, can have no retroactive effect, and a personal decree in a suit thereunder cannot be rendered for back taxes due before its adoption,'-although assessed thereafter, since they were not debts but merely taxes. ’ ’
It is of the utmost importance to the state, as well as to the interests of the honest taxpayer, that all persons bear their just proportion of the burdens of taxation, and no obstacle should be thrown in the way of the state through its - proper agent to enforce the discharge of these common obligations upon which the government must depend for its support.
I-concur in the proposition that the court has jurisdiction to decide this appeal.